Citation Nr: 1455542	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.  In September 2014, the Veteran testified before the Board at a hearing held via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

With regard to the claim for service connection for a seizure disorder, the Veteran contends that he first experienced seizures while in service when he was hit in the head with a "pugel stick" and dragged by other serviceman in the field until he regained consciousness.  He contends that he did not receive treatment for that incident.  He also contends that he had a seizure in March 1976 and injured his hand.

Service treatment records are negative for any indication of a seizure or report of loss of consciousness.  However, the records do show that in March 1976, the Veteran hit someone with his left hand.  He suffered a fracture and had a short arm cast for six weeks.  Post-service treatment records demonstrate that in August 1993, the Veteran was hospitalized for intoxication following a domestic dispute.  He reported that he had had a history of blackouts from an early age with episodes of violence and dizzy spells during the blackouts.  He also reported a history of multiple head injuries since the age of four, alcohol abuse since the age of seven, a history of being a boxer, and having gotten into many fights while in service.  A June 2011 VA treatment record also demonstrates the Veteran's report of a 30 year history of boxing.  He also reported a work injury that occurred in 1979 when he was hit in the shoulder and neck with a five foot pipe.  He had had x-rays of the spine but no fracture was found.  The records show an ongoing diagnosis of a seizure disorder.

In this case, it is unclear whether the Veteran's seizure disorder began in service or prior to service.  Records that begin in the early 1990s show a history and current diagnosis of a seizure disorder.  Thus, the Board finds that a VA examination and opinion is necessary in order to determine the etiology of his seizure disorder.  38 C.F.R. § 3.159(c)(4) (2014).  

With regard to the claim for service connection for schizophrenia, the Veteran contends that he first started experiencing symptoms of schizophrenia while in service, following his head injury.  The service treatment records are negative for a diagnosis or treatment for schizophrenia.  However, they do demonstrate that in October 1975, the Veteran reported experiencing chest pains.  He stated that he wanted to get out of service.  His wife had just had a baby.  He was noted to be a "nervous individual."  The impression was stress reaction.  Post-service treatment records reflect the Veteran's consistently reported history that he first received treatment for symptoms of psychosis and schizophrenia in the early 1980s.  He has carried a diagnosis of paranoid schizophrenia, as well as substance abuse, for many decades since then.

In this case, it is unclear whether the Veteran's schizophrenia began in service.  The Veteran contends that he suffered from schizophrenic symptoms in service and shortly following service, and was diagnosed with schizophrenia approximately three years following service separation.  The service records indicate some psychiatric symptoms in service.  Thus, the Board finds that a VA examination and opinion is necessary in order to determine the etiology of the Veteran's schizophrenia.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his seizure disorder.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on the examination and review of the record, the examiner should address the following: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a seizure disorder prior to his entry onto active duty? The examiner should take into account the 1993 private treatment record stating that the Veteran had experienced a history of blackouts since the age of 7 and had been treated for such as an adolescent, as well as his reported history of multiple head injuries as a child, his history of boxing, and his report of being hit in the head with a "pugil stick" in service and a five foot pipe while on the job in 1979.

 (b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting seizure disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

 Please identify any such evidence with specificity.

In replying to (a) and (b), the examiner's responses must utilize the clear and unmistakable standard; that is, it must be undebatable. 

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's seizure disorder had its onset in or is related to the Veteran's active service, to include the Veteran's contentions that he had two seizures in service, including one in March 1976 (and the March 1976 service treatment record showing that he hit someone)?

2.  Schedule the Veteran for a VA examination to determine the etiology of his schizophrenia.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on the examination and review of the record, the examiner should provide an opinion as to the following:

a)  Is it at least as likely as not (within the realm of a 50 percent probability or greater) that the Veteran's schizophrenia was caused or aggravated by his service, taking into account the 1975 service record showing the assessment of stress reaction? 

b)  Did the Veteran's psychosis first manifest within one year following service separation in 1977? 

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



